Citation Nr: 0922798	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  07-24 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death, including Dependency and Indemnity 
Compensation (DIC) benefits pursuant to the provisions of 38 
U.S.C.A. § 1310.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1944 to June 
1946.  The Veteran died in May 2006.  The appellant is the 
surviving spouse of the Veteran.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied entitlement to service connection for 
cause of death.  


FINDINGS OF FACT

1.  The Veteran died in May 2006; the immediate cause of the 
Veteran's death is listed as pulmonary embolas, the 
underlying cause of death as metastatic tumor, both lungs, 
and the other significant conditions contributing to death, 
but not resulting in the underlying cause, as emphysema and 
type II diabetes mellitus.  

2.  The Veteran did not have any service-connected 
disabilities at the time of death.

3.  The preponderance of evidence is against a finding that 
any disease or other incident in service caused or 
contributed substantially or materially to the Veteran's 
death.  


CONCLUSION OF LAW

A disability or disease of service origin did not contribute 
substantially or materially to cause the Veteran's death, and 
the criteria for DIC benefits have not been met.  38 U.S.C.A. 
§§ 1310, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.312 (2008). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in May 2006.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for DIC benefits are denied.  Accordingly, any defect 
with respect to that aspect of the notice requirement is 
rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

A medical opinion was not provided regarding the etiology of 
the Veteran's death.  VA's duty to assist doctrine does not 
require that the appellant be afforded a medical opinion, 
however, because there is no competent evidence indicating an 
association between any in-service injury, disease, or event, 
and the cause of his death.  See, McLendon v. Nicholson, 20 
Vet. App. 79, 82-83 (2006); 38 C.F.R. § 3.159 (c) (2008).  

VA has obtained service treatment records (STRs) and assisted 
the appellant in obtaining evidence.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the Veteran's claim file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis

The appellant seeks service connection for the cause of the 
Veteran's death.  She contends that the Veteran died as the 
result of exposure to asbestos while he served aboard the USS 
Saratoga.

Service connection may be established for the cause of a 
Veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a).  A service-connected disability is the 
principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death must be causally connected to the death and must have 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).  For a service-connected 
disability to constitute a contributory cause, it must 
contribute substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.20.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical or other competent evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Hickson v. West, 12 Vet. 
App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran died in May 2006.  The certificate of death lists 
the immediate cause of the Veteran's death as pulmonary 
embolas, the underlying cause of death as metastatic tumor, 
both lungs, and other significant conditions contributing to 
death, but not resulting in the underlying cause, as 
emphysema and type II diabetes mellitus.  At the time of the 
Veteran's death, service connection was not established for 
any disability.  

The Veteran's STRs are completely negative for findings, 
complaints, or diagnoses of pulmonary embolas, metastatic 
tumor, emphysema, or type II diabetes mellitus or any type of 
carcinoma or cancer or other diagnosis or complaint related 
to any part of his pulmonary or respiratory system.  The 
Veteran's June 1946 report of physical examination notes that 
the Veteran's respiratory system, bronchi, lungs, and pleura 
were normal and that a chest x-ray was negative, that his 
cardio-vascular system and heart were normal, and that 
urinalysis was negative for sugar.  It was noted that the 
Veteran had no defects.  

The Veteran's personnel records indicate that he served with 
the Navy and aboard the USS Saratoga.  Given the 
circumstances of the Veteran's service, his exposure to 
asbestos is conceded.  

The first objective findings of record indicating any health 
problems with the Veteran are not until 2003.  A private 
medical record dated in July 2003 notes that the Veteran was 
in a motor vehicle collision and was given diagnoses of motor 
vehicle collision with back pain and L-1 compression fracture 
and right-sided pneumonia.  An April 2006 private treatment 
record notes assessments of multiple pulmonary emboli, 
pulmonary hypertension, bilateral hemorrhagic pleural 
effusions, multiple pulmonary nodules consistent with 
metastatic tumor, respiratory compromised secondary to the 
foregoing, and type 2 diabetes mellitus.  It was noted that 
the Veteran's prognosis remained very poor.  A private 
hospital report dated in May 2006 notes that the Veteran was 
admitted on April 11, 2006, and was discharged the date of 
his death, May [redacted], 2006.  Pertinent discharge diagnoses of 
pulmonary failure secondary to multiple pulmonary emboli were 
given.  It was noted that the Veteran was a diabetic for a 
number of years and he presented with weakness and hypoxia 
and appeared to be in a combination of right and left heart 
failure.  He had bilateral pleural effusions.  It was noted 
that the Veteran's blood pressure dropped rapidly and he 
expired, presumably from another pulmonary embolus.    

The appellant has presented no medical evidence that any 
disease, injury, or exposure, including exposure to asbestos, 
in service was the principal or a contributory cause of the 
Veteran's death.

The Veteran died approximately 60 years after service 
discharge.  The Veteran's STRs are silent for any diagnosis 
of pulmonary embolas, metastatic tumor, emphysema, or type II 
diabetes mellitus or any type of carcinoma or cancer or other 
diagnosis or complaint related to any part of his pulmonary 
or respiratory systems.  There is no evidence that the 
Veteran had any disease or disability during service, which 
could be related to the causes of his death.  Additionally, 
the appellant has presented no medical evidence of a nexus 
between his conceded exposure to asbestos, or any other in-
service injury, exposure, or disease, and the principal or 
contributory causes of his death. 

The first contemporaneous medical evidence of the principal 
or contributory causes of the Veteran's death is 
approximately 60 years after the Veteran was discharged from 
active service.  The passage of approximately 60 years before 
any evidence of the disability is of record weighs heavily 
against a finding that such disabilities are related to 
service on a direct basis.  See 38 C.F.R. §§ 3.307, 3.309; 
see also Savage v. Gober, 10 Vet. App. 488 (1997).  

The negative evidence in this case outweighs the positive.  
The Appellant genuinely believes that that the Veteran 
incurred a disease in service that resulted in his death.  
However, as a layperson, lacking in medical training and 
expertise, the appellant cannot provide a competent opinion 
on a matter as complex as the diagnosis or etiology of the 
cause of Veteran's death, and her views are of no probative 
value.  And, even if her opinion was entitled to be accorded 
some probative value, it is far outweighed by the fact that 
the disability she believes to be the cause of the Veteran's 
death has not been medically diagnosed.  See Jandreau, 492 
F.3d at 1372.

If, as here, the veteran's death is not determined to be 
service-connected, a surviving spouse may still be entitled 
to dependency and indemnity compensation, if at the time of 
the veteran's death, the veteran has a service connected 
disability rated totally disabling continuously for a period 
of 10 or more years immediately preceding his death; 
continuously since the veteran's release from active service 
and for a period of at least five years immediately preceding 
death; or for one year prior to his death if he was a 
prisoner of war under certain conditions.  38 U.S.C.A. § 
1318; 38 C.F.R. § 3.22.

As noted above the Veteran had no service connected 
disabilities, and therefore the provisions of 38 U.S.C.A. § 
1318 and 38 C.F.R. § 3.22 are inapplicable.

The preponderance of the evidence is against the claim for 
service connection for the cause of the Veteran's death, 
including DIC benefits pursuant to the provisions of 38 
U.S.C.A. § 1310; there is no doubt to be resolved; and DIC 
benefits are not warranted.  Gilbert v. Derwinski, 1 Vet. 
App. at 57-58.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death, including Dependency and Indemnity 
Compensation (DIC) benefits pursuant to the provisions of 38 
U.S.C.A. § 1310, is denied. 


____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


